Exhibit 10.6j

FIRST AMENDMENT OF

FMC TECHNOLOGIES, INC. EMPLOYEES’ RETIREMENT PROGRAM

PART II UNION HOURLY EMPLOYEES’ RETIREMENT PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Employees’ Retirement Program Part II Union Hourly Employees’ Retirement
Plan (the “Plan”);

WHEREAS, amendment of the Plan is now considered desirable to reflect certain
provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001
(“EGTRRA”);

WHEREAS, this amendment is intended as good faith compliance with the
requirements of EGTRRA and is to be construed in accordance with EGTRRA and
guidance issued thereunder; and

WHEREAS, this amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 11.1 Plan Amendment or Termination of the Plan, the Plan is hereby
amended, effective January 1, 2002 (unless otherwise indicated), in the
following respects:

1. Effective May 1, 2001, the definition of Actuarial Equivalent contained in
Article I of the Plan is hereby amended to read as follows:

“Actuarial Equivalent means a benefit determined to be of equal value to another
benefit, on the basis of either (a) the UP-1984 Mortality Table and 8-1/2%
interest compounded annually or (b) the mortality table and interest rate
described in the applicable Supplement.

Notwithstanding the foregoing, for purposes of Section 12.8, Actuarial
Equivalent value shall be determined as follows:

(i) with respect to FMC Participants whose Annuity Starting Dates occurred prior
to June 1, 1995, based on the actuarial assumptions described above; provided
that the interest rate shall not exceed the immediate rate used by the Pension
Benefit Guaranty Corporation for lump sum distributions occurring on the first
day of the Plan Year that contains the Annuity Starting Date;



--------------------------------------------------------------------------------

(ii) with respect to FMC Participants with Annuity Starting Dates occurring on
or after June 1, 1995, and who had an Hour of Service prior to August 31, 1999,
based on the 1983 Group Annuity Mortality Table (weighed 50% male and 50%
female) (or the applicable mortality table prescribed under Section 417(e)(3) of
the Code) and the lesser of the interest rate described above the applicable
interest rate prescribed under Section 417(e)(3) of the Code for the November
preceding the Plan Year that contains the Annuity Starting Date;

(iii) for Annuity Starting Dates occurring on or after August 31, 1999, with
respect to any Participant who did not have an Hour of Service prior to
August 31, 1999, based on the 1983 Group Annuity Mortality Table (weighted 50%
male and 50% female) (or the applicable mortality table, prescribed under
Section 417(e)(3) of the Code) and the applicable interest rate prescribed under
Section 417(e)(3) of the Code for the November preceding the Plan Year that
contains the Annuity Starting Date; and

(iv) for Annuity Starting Dates occurring on or after December 31, 2002, using
the applicable interest rate as described above, based on the 1994 Group Annuity
Reserving Table (weighted 50% male, 50% female and projected to 2002 using Scale
AA), which is the applicable mortality table prescribed in Rev. Rul. 2001-62 (or
the applicable mortality table, prescribed under Section 417(e)(3) of the Code
or other guidance of general applicability issued thereunder).”

2. A new sentence shall be added to the end of Section 3.3.2 of the Plan to read
as follows:

“With respect to distributions made under the Plan for Plan Years beginning on
or after January 1, 2003, all Plan distributions will comply with Code
Section 401(a)(9), including Department of Treasury Regulation
Section 1.401(a)(9)-2 through 1.401(a)(9)-9, as promulgated under Final and
Temporary Regulations published in the Federal Register on April 17, 2002 (the
‘401(a)(9) Regulations’), with respect to minimum distributions under Code
Section 401(a)(9). In addition, the benefit payments distributed to any
Participant on or after January 1, 2003, will satisfy the incidental death
benefit provisions under Code Section 401(a)(9)(G) and Department of Treasury
Regulation Section 1.401(a)(9)-5(d), as promulgated in the 401(a)(9)
Regulations.”

3. Effective May 1, 2001, Section 3.5.1 of the Plan is hereby amended to read as
follows:

“3.5.1 Limitation on Accrued Benefit: Effective January 1, 2002, notwithstanding
any other provision of the Plan, the annual benefit payable under the Plan to a
Participant, when expressed as a monthly benefit commencing at the Participant’s
Social Security Retirement Age (as defined in Code Section 415(b)(8)), shall not
exceed the lesser of (a) $13,333.33 or (b) the highest average of the
Participant’s monthly compensation for 3 consecutive calendar years, subject to
the following:

(i) The maximum shall apply to the Individual Life Annuity and to that portion
of the Accrued Benefit (as adjusted as required under Code Section 415) payable
in the form elected to the Participant during the Participant’s lifetime.

 

2



--------------------------------------------------------------------------------

(ii) If a Participant has fewer than 10 years of participation in the Plan, the
maximum dollar limitation of Subsection (a) above shall be multiplied by a
fraction of which the numerator is the Participant’s actual years of
participation in the Plan (computed to fractional parts of a year) and the
denominator is 10. If a Participant has fewer than 10 Years of Vesting Service,
the maximum compensation limitation in Subsection (b) above shall be multiplied
by a fraction of which the numerator is the Years of Vesting Service (computed
to fractional parts of a year) and the denominator is 10. Provided, however,
that in no event shall such dollar or compensation limitation, as applicable, be
less than 1/10th of such limitation determined without regard to any adjustment
under this Subsection (ii).

(iii) As of January 1 of each year, the dollar limitation as adjusted by the
Commissioner of Internal Revenue for that calendar year to reflect increases in
the cost of living, shall become effective as the maximum dollar limitation in
Subsection (a) above for the Plan Year ending within that calendar year for
Participants terminating in or after such Plan Year.

(iv) Effective January 1, 2002, if the benefit of a Participant begins prior to
age 62, the defined benefit dollar limitation applicable to the Participant at
such earlier age is an annual benefit payable in the form of a Life Annuity
beginning at the earlier age that is the Actuarial Equivalent of the dollar
limitation under Subsection (a) above applicable to the participant at age 62.
The defined benefit dollar limitation applicable at an age prior to age 62 is
determined by using the lesser of the effective Early Retirement reduction, as
determined under the Plan, or 5% per year. The mortality basis for determining
Actuarial Equivalence for terminations on or after December 31, 2002, as
applicable, shall be the 1994 Group Annuity Reserving Table (weighted 50% male,
50% female and projected to 2002 using Scale AA), which is the table prescribed
in Rev. Rul. 2001-62, (or the applicable mortality table, prescribed under
Section 417(e)(3) of the Code or other guidance of general applicability issued
thereunder).

For periods prior to January 1, 2002, the dollar limitation under Code
Section 415 in effect for the applicable Plan Year shall be modified as follows
to reflect commencement of retirement benefits on a date other than the
Participant’s Social Security Retirement Age:

(1) if the Participant’s Social Security Retirement Age is 65, the dollar
limitation for benefits commencing on or after age 62 is determined by reducing
the dollar limitation under Subsection (a) above by 5/9ths of 1% for each month
by which benefits commence before the month in which the Participant attains age
65;

 

3



--------------------------------------------------------------------------------

(2) if the Participant’s Social Security Retirement Age is greater than 65, the
dollar limitation for benefits commencing on or after age 62 is determined by
reducing the dollar limitation under Subsection (a) above by 5/9ths of 1% for
each of the first 36 months and by 5/12ths of 1% for each of the additional
months by which benefits commence before the month in which the Participant
attains the Participant’s Social Security Retirement Age;

(3) if the Participant’s benefit commences prior to age 62, the dollar
limitation shall be the actuarial equivalent of Subsection (a) above, payable at
age 62, as determined above, reduced for each month by which benefits commence
before the month in which the Participant attains age 62. Actuarial equivalence
shall be determined using the greater of the interest rate assumption under the
Plan for determining early retirement benefits or 5% per year. The mortality
basis for determining Actuarial Equivalence for terminations prior to January 1,
1995 shall be the 1971 Group Annuity Mortality Table (weighted 95% male and 5%
female). The mortality basis for determining Actuarial Equivalence for
terminations on or after January 1, 1995 shall be the 1983 Group Annuity
Mortality Table (weighted 50% male and 50% female).

(v) Notwithstanding the foregoing, the maximum as applied to any FMC Participant
on April 1, 1987 shall in no event be less than the FMC Participant’s “current
accrued benefit” as of March 31, 1987, under the FMC Plan, as that term is
defined in Section 1106 of the Tax Reform Act of 1986.

(vi) The maximum shall apply to the benefits payable to a Participant under the
Plan and all other tax-qualified defined benefit plans of the Company and
Affiliates (whether or not terminated), and benefits shall be reduced, if
necessary, in the reverse of the chronological order of participation in such
plans.”

4. A new paragraph shall be added to the end of subsection (a) of Section 12.10
of the Plan to read as follows:

“Effective January 1, 2002, a portion of a distribution shall not fail to be an
eligible rollover distribution because the portion consists of after-tax
employee contributions which are not includible in gross income. However, such
portion may be transferred only to an individual retirement account or annuity
described in Section 408(a) or (b) of the Code, or to a qualified defined
contribution plan described in Section 401(a) or 403(a) of the Code that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.”

 

4



--------------------------------------------------------------------------------

5. Subsection (b) of Section 12.10 of the Plan is hereby amended to read as
follows:

“(b) Effective January 1, 2002, as used in this Section 12.10, an “eligible
retirement plan” means an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, a qualified trust described in Section 401(a) of the Code, that accepts
the distributee’s eligible rollover distribution and, effective January 1, 2002,
an annuity contract described in Section 403(b) of the Code or an eligible
retirement plan under Section 457(b) of the Code which is maintained by a state,
political subdivision of a state, or an agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan. Effective for Plan Years
beginning on or after January 1, 2002, the definition of “eligible retirement
plan” shall also apply in the case of a distribution to a surviving spouse, or
to a spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Section 414(p) of the Code.”

6. The definition of Key Employee contained in Section 13.1 of the Plan is
hereby amended to read as follows:

“Key Employee means an employee described in Code Section 416(i)(1), the
regulations promulgated thereunder and other guidance of general applicability
issued thereunder. Effective January 1, 2002, generally, a Key Employee is an
Employee or former Employee who, at any time during the Plan Year containing the
Determination Date is:

(a) an officer of the Company or an Affiliate with annual Compensation greater
than $130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002);

(b) a 5% owner of the Company or an Affiliate; or

(c) a 1% owner of the Company or an Affiliate with annual Compensation from the
Company and all Affiliates of more than $150,000.”

7. The definition of Present Value contained in Section 13.1 of the Plan is
hereby amended to read as follows:

“Present Value means, effective January 1, 2002, in calculating a Participant’s
present value of accrued benefits as of a Determination Date, the sum of:

(a) the Actuarial Equivalent present value of accrued benefits;

 

5



--------------------------------------------------------------------------------

(b) any Plan distributions made within the Plan Year that includes the
Determination Date; provided, however, in the case of a distribution made for a
reason other than separation from service, death or disability, this provision
shall also include distributions made within the 4 preceding Plan Years. In the
case of distributions made after the valuation date and prior to the
Determination Date, such distributions are not included as distributions for top
heavy purposes to the extent that such distributions are already included in the
Participant’s present value of accrued benefits as of the valuation date.
Notwithstanding anything herein to the contrary, all distributions, including
distributions under a terminated plan which if it had not been terminated would
have been required to be included in an Aggregation Group, will be counted;

(c) any Employee Contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible Qualified Voluntary Employee Contributions shall
not be considered to be a part of the Participant’s present value of accrued
benefits;

(d) with respect to unrelated rollovers and plan-to-plan transfers (ones which
are both initiated by the Participant and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides for
rollovers or plan-to-plan transfers, it shall always consider such rollover or
plan-to-plan transfer as a distribution for the purposes of this Section 13.1.
If this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers, as part of the
Participant’s present value of accrued benefits;

(e) with respect to related rollovers and plan-to-plan transfers (ones either
not initiated by the Participant or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section. If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant’s present
value of accrued benefits, irrespective of the date on which such rollover or
plan-to-plan transfer is accepted; and

(f) if an individual has not performed services for a Participating Employer
within the Plan Year that includes the Determination Date, any accrued benefit
for such individual shall not be taken into account.”

8. A new subsection 13.3.5 of the Plan is hereby amended to read as follows:

“13.3.5. For purposes of this Section 13.3, “416 Compensation” shall mean W-2
wages for the calendar year ending with or within the Plan Year, and shall be
limited to $200,000 (as adjusted for cost-of-living in accordance with
Section 401(a)(17)(B) of the Code) in Top Heavy Plan Years.”

 

6



--------------------------------------------------------------------------------

9. A new subsection 13.3.8 of the Plan is hereby added to Section 13.3 to read
as follows:

“13.3.8 In determining Years of Service, any service shall be disregarded to the
extent such service occurs during a Plan Year when the Plan benefits (within the
meaning of Code Section 410(b)) no Key Employee or Former Key Employee.”

10. The second paragraph of Section 1-4 of Supplement 1 – Jetway Systems
Division, Ogden, Utah, to the Plan is amended to read as follows:

“The annual amount of Considered Compensation taken into account for a
Participant must not exceed $160,000 (as adjusted by the Internal Revenue
Service for cost-of-living increases in accordance with Code
Section 401(a)(17)(B)); provided, however in determining benefit accruals after
December 31, 2001, the annual amount of Considered Compensation taken into
account for a Participant must not exceed $200,000 (as adjusted by the Internal
Revenue Service, for cost of living increases in accordance with Code
Section 401(a)(17)(B)). For the purposes of determining benefit accruals in any
Plan Year after December 31, 2001, Considered Compensation for any prior Plan
Year shall be subject to the applicable limit on Earnings for that prior year.”

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 30th day of December 2002.

 

FMC Technologies, Inc. By:   /s/ William H. Schumann   Senior Vice President and
  Chief Financial Officer

 

7